Title: To Thomas Jefferson from Willis Alston, 21 August 1807
From: Alston, Willis
To: Jefferson, Thomas


                        
                            Dear Sir,
                            Butterwood Augt 21st 1807
                        
                        Simon Turner has resigned the office of surveyor of the Port of Windsor (N.C) and Benajah Nicholls is
                            recommended as a proper person to fill the vacancy
                        I am your most obt St
                        
                            Willis Alston Jr.
                        
                    